Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 1 of 10 Page ID #:198



   1   Derek J. Meyer (State Bar No. 278346)
   2    rmeyer@leonardmeyerllp.com
       LEONARDMEYER LLP
   3   10250 Constellation Blvd.
   4   14th Floor
       Los Angeles, CA 90067
   5   Tel: (310) 220-0331
   6
       Counsel for Defendant Chicago
   7   Analytic Trading Company, LLC
   8   d/b/a Little River Capital, LLC
   9
                          UNITED STATES DISTRICT COURT
  10
  11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13    CLIFFORD A. ROSEN, an individual;
        RONALD A. CHRISTENSEN, an
  14
        Individual,
  15                                             Case No. 8:20-cv-01973-JLS-DFM
  16
                             Plaintiffs,

  17    vs.
                                                 NOTICE OF MOTION AND
  18                                             MOTION TO DISMISS
        URBAN COMMONS, LLC, a Delaware           COMPLAINT; MEMORANDUM OF
  19    Limited Liability Company; URBAN         POINTS AND AUTHORITIES
  20
        COMMONS 6TH AVE SEATTLE, LLC,
                                                 DATE:         January 22, 2021
        a Delaware Limited Liability Company;    TIME:         10:30 am
  21    URBAN COMMONS BATTERY                    JUDGE:        Hon. Josephine L .Staton
        PARK, LLC, a Delaware Limited            CTRM:         10A
  22
        Liability Company; CHICAGO
  23    ANALYTIC TRADING COMPANY,
  24    LLC, d/b/a LITTLERIVER CAPITAL,
        LLC, a Delaware Limited Liability
  25    Company; DIGITAL CAPITAL
  26    MARKETS, LLC, a Maryland Limited
        Liability Company;
  27    TAYLOR WOODS, an individual;
  28    HOWARD WU, an individual; C.

                                             -1-
                       NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 2 of 10 Page ID #:199



   1    BRIAN EGNATZ, an individual; and
   2    DOES 1 through 10, inclusive,

   3                           Defendants.
   4
   5
   6
   7
             TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF
   8
       RECORD:
   9
             NOTICE IS HEREBY GIVEN THAT on January 22, 2021 at 10:30 a.m.,
  10
       before the Honorable Josephine L. Staton, in Courtroom 10A of the United States
  11
       Courthouse for the Central District of California, 411 West 4th Street, Santa Ana,
  12
       California, 10th Floor, Defendant Chicago Analytic Trading Company, LLC d/b/a
  13
       Little River Capital, LLC (“Chicago Analytic” or “Defendant”) will and hereby does
  14
       move the Court to dismiss the Complaint pursuant to Federal Rules of Civil
  15
       Procedure Rule 12(b)(6) for failure to state a claim upon which relief can be granted.
  16
             Pursuant to L.R. 7-3, on December 4, 2020 counsel for Defendant wrote
  17
       Plaintiffs’ counsel regarding this motion. Counsel for Plaintiffs and Defendant spoke
  18
       on December 9, 2020 and the parties were unable to reach a resolution. This motion
  19
       is made following the conference of counsel pursuant to L.R. 7-3 which took place
  20
       on December 9, 2020 following the above-referenced December 4, 2020 letter.
  21
             As set forth in the accompanying Memorandum of Points and Authorities,
  22
       there is good cause for the relief requested. Plaintiffs have failed to state a claim
  23
       against Chicago Analytic.
  24
             This Motion is based on this Notice of Motion and Motion, the accompanying
  25
       Memorandum of Points and Authorities, the Complaint, and such further argument
  26
       and matters as may be offered at the time of the hearing of this Motion.
  27
  28

                                              -2-
                        NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 3 of 10 Page ID #:200



   1   Dated: December 11, 2020
   2
                                               /s/ Derek J. Meyer                .
   3                                           LEONARDMEYER LLP
   4
                                               Counsel for Defendant Chicago
   5                                           Analytic Trading Company, LLC
                                               d/b/a Little River Capital, LLC
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -3-
                      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 4 of 10 Page ID #:201



   1                  MEMORANDUM AND POINTS OF AUTHORITY
   2          Plaintiffs have filed a fifty-four page complaint (“Complaint”) comprising of
   3   two-hundred sixteen paragraphs (excluding subparts) of alleged facts, twenty-one
   4   causes of action, and an eighty-seven paragraph prayer for relief. (Dkt. 1.) Their
   5   claims purport to arise in part in connection with an offering (“UC Seattle Offering”)
   6   issued by Defendant Urban Commons, LLC to investors in January 2020 to raise $40
   7   million in membership interests in Urban Commons 6th Ave Seattle, LLC (“UC
   8   Seattle”). (Id. at ¶ 24.) UC Seattle is a single purpose limited liability company that
   9   was going to purchase a real property known as Hilton Seattle (“Hilton Seattle”).
  10   (Id.) Plaintiffs Clifford Rosen and Ronald Christensen each acquired $250,000
  11   membership interests in UC Seattle on January 21 and January 29, 2020. (Id. at ¶¶
  12   27, 28.)
  13          Plaintiff Ronald Christensen further alleges that he also purchased a $250,000
  14   membership interest in Urban Commons Battery Park, LLC (“UC Battery Park”)
  15   through another offering issued by Urban Commons. (Id. at ¶ 40.) UC Battery Park
  16   is a single purpose limited liability company that was going to purchase a real
  17   property known as the Wagner Hotel in New York. (Id. at ¶ 38.)
  18          Plaintiffs allege they participated in these offerings based on the allegedly false
  19   representations alleged throughout the Complaint. (See, e.g., Id. at ¶¶ 24, 40, 62.)
  20   They now seek, among other things, damages and the recission of their membership
  21   interest purchases. (See, e.g., Id. at Prayer for Relief, ¶¶ 1, 3, 9, 14.)
  22          Plaintiffs make few allegations referencing Chicago Analytic by name in the
  23   Complaint. They identify it as a party and allege that it received a notice of recission
  24   from Plaintiffs (Id. at ¶ 24, 69). They also make the legal, conclusory allegation that
  25   Chicago Analytic, along with multiple other defendants, “formed a plan to engage in
  26   a conspiracy to commit wrongful conduct, and all agreed to the shared common plan
  27   and were aware that each other planned to participate in the plan and that the plan
  28   was unlawful and fraudulent.” (Id. at ¶75). This allegation is insufficient to state a
                                               -4-
                         NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 5 of 10 Page ID #:202



   1   claim against Chicago Analytic. See, e.g, Kendall v. Visa U.S.A., Inc., 518 F.3d 1042,
   2   1047-50 (9th Cir. 2008).
   3         Plaintiffs make no allegations in the Complaint regarding any alleged
   4   statements by, or communication received from, Chicago Analytic.
   5         Plaintiffs do make a few allegations relating to Defendant Brian Egnantz
   6   (“Egnantz”) in which they attribute specific alleged misrepresentations by Egnatz.
   7   (See, e.g., Id. at ¶¶ 39, 50.) Although the Complaint is not clear, it appears that
   8   Plaintiffs are attempting to make Chicago Analytic liable for such alleged
   9   misrepresentations based on the following allegation in the Complaint:
  10
             49.    Plaintiffs are informed and believe and therefore allege that
  11         EGNATZ acted as a compensated unregistered sales agent on behalf of
  12         URBAN COMMONS to market, offer, and sell membership interests in
             UC SEATTLE and UC BATTERY PARK to investors such as
  13         Plaintiffs. Plaintiffs are informed and believe and therefore allege that
  14         EGNATZ operated individually and through CHICAGO TITLE,
             Milepost Real Estate, LLC, and Milepost Capital Management, LLC.
  15
  16         (Id. at ¶ 49.)
  17         Dismissal pursuant to Rule 12(b)(6) is proper only where there is either a "lack
  18   of a cognizable legal theory or the absence of sufficient facts alleged under a
  19   cognizable legal theory." Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th
  20   Cir. 1990); Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th
  21   Cir. 2008); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 562-63 (2007)
  22   (dismissal for failure to state a claim does not require the appearance, beyond a doubt,
  23   that the plaintiff can prove “no set of facts” in support of its claim that would entitle
  24   it to relief). Here, “Chicago Title” is not tied to Chicago Analytic in the Complaint.
  25   Plaintiffs therefore have failed to make an allegation in the Complaint tying Egnatz
  26   to Chicago Analytic and therefore have failed to state a claim against Chicago
  27   Analytic.
  28

                                               -5-
                         NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 6 of 10 Page ID #:203



   1          To the extent Plaintiffs seek or are granted leave to amend to address this
   2   issue, Plaintiffs need more than hope to plead on information and belief that
   3   “EGNATZ acted as a compensated unregistered sales agent on behalf of URBAN
   4   COMMONS to market, offer, and sell membership interests in UC SEATTLE and
   5   UC BATTERY PARK to investors such as Plaintiffs” as currently alleged in
   6   information and belief. (Id.).
   7         For the reasons set forth above, Defendant Chicago Analytic respectfully
   8   requests that the Court dismiss all claims asserted against Chicago Analytic.
   9
  10   Dated: December 11, 2020
  11
                                                   /s/ Derek J. Meyer                  .
  12                                               LEONARDMEYER LLP
  13
                                                   Counsel for Defendant Chicago
  14                                               Analytic Trading Company, LLC
                                                   d/b/a Little River Capital, LLC
  15
  16

  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -6-
                        NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 7 of 10 Page ID #:204



   1   Derek J. Meyer (State Bar No. 278346)
   2    rmeyer@leonardmeyerllp.com
       LEONARDMEYER LLP
   3   10250 Constellation Blvd.
   4   14th Floor
       Los Angeles, CA 90067
   5   Tel: (310) 220-0331
   6
       Counsel for Defendant Chicago
   7   Analytic Trading Company, LLC
   8   d/b/a Little River Capital, LLC
   9
  10
  11
  12
  13
  14                      UNITED STATES DISTRICT COURT
  15          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  16

  17    CLIFFORD A. ROSEN, an individual;
  18    RONALD A. CHRISTENSEN, an
        Individual,
  19
                                                 Case No. 8:20-cv-01973-JLS-DFM
  20                         Plaintiffs,
  21
        vs.
  22                                             CERTIFICATE OF SERVICE
        URBAN COMMONS, LLC, a Delaware
  23
        Limited Liability Company; URBAN
  24    COMMONS 6TH AVE SEATTLE, LLC,
        a
  25
        Delaware Limited Liability Company;
  26    URBAN COMMONS BATTERY
        PARK, LLC, a Delaware Limited
  27
        Liability Company; CHICAGO
  28    ANALYTIC TRADING COMPANY,

                                             -7-
                       NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 8 of 10 Page ID #:205



   1    LLC, d/b/a LITTLERIVER CAPITAL,
   2    LLC, a Delaware Limited Liability
        Company; DIGITAL CAPITAL
   3    MARKETS, LLC, a Maryland Limited
   4    Liability Company;
        TAYLOR WOODS, an individual;
   5    HOWARD WU, an individual; C.
   6    BRIAN EGNATZ, an individual; and
        DOES 1 through 10, inclusive,
   7
   8
                             Defendants.

   9
  10
  11
  12
  13
  14
  15
  16

  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -8-
                      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 9 of 10 Page ID #:206



   1                             CERTIFICATE OF SERVICE
   2
   3   STATE OF ILLINOIS, COUNTY OF COOK

   4                  At the time of service, I was over 18 years of age and not a party to
   5   this action. I am employed in the County of Cook, State of Illinois. My business
       address is 120 N. LaSalle St., Suite 2000, Chicago, IL 60602.
   6
   7                 On December 11, 2020, I served true copies of the following
       documents described as: NOTICE OF MOTION; MOTION TO DISMISS; on the
   8   parties in this action as follows:
   9
                    ELECTRONICALLY: I served the document(s) to all counsel of
  10   record in the service list below electronically through the CM/ECF System, which
  11   will send an email notification of the foregoing filing to the parties and counsel of
       record who are registered with the Court’s CM/ECF System.
  12
  13                SERVICE LIST:
  14                 Norma V. Garcia                          Paul S. Marks
  15                 Jeffrey M. Blank                         Todd W. Nielsen
                     Hugo A. Lopez                            Yuriko M. Shikai
  16                 Garia Rainey Blank &                     Neufeld Marks, a Professional
  17                Bowerbank LLP                             Corporation
                     695 Town Center Drive Suite 700          250 E. 1st Street, Suite 1101
  18                 Costa Mesa, CA 92626                     Los Angeles, CA 90012
  19                 Tel: 714-382-7000                        Tel: 312-625-2625
                     Fax: 714-382-0031                        Fax: 213-625-2650
  20
                     jblank@garciarainey.com                  pmarks@neufeldmarks.com
  21                 ngarciaguillen@garciarainey.com          tnielsen@neufeldmarks.com
                     hlopez@garciarainey.com                  yshikai@neufeldmarks.com
  22
  23                 Counsel for Plaintiffs                   Counsel for Defendants,
                                                              Urban Commons, LLC et al.
  24
  25
  26
                    In accordance with the electronic filing procedures of this Court,
  27   service has been effected on the aforesaid party(s) above, whose counsel of record
  28

                                              -9-
                        NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 22 Filed 12/11/20 Page 10 of 10 Page ID #:207



    1   is a registered participant of CM/ECF, via electronic service through the CM/ECF
    2   system.

    3                I declare under penalty of perjury under the laws of the United States
    4   of America that the foregoing is true and correct, and that I am employed in the
        office of a member of the bar of this Court at whose discretion the service was
    5   made.
    6
                     Executed on December 11, 2020 at Chicago, Illinois.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16

   17
   18
   19

   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               - 10 -
                         NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
